      Case 2:20-cv-01081-TLN-AC Document 12 Filed 08/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    MALANJE PHEA,                                    No. 2:20-cv-01081-TLN-AC
12                       Plaintiff,
13           v.                                        ORDER
14    JASON JACOBO, et al.,
15                       Defendants.
16

17          Plaintiff Malanje Phea (“Plaintiff”), a state prisoner proceeding pro se and in forma

18   pauperis, has filed this civil rights action seeking relief under 42 U.S.C. § 1983. The matter was

19   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

20   302.

21          On June 17, 2021, the magistrate judge issued findings and recommendations herein

22   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

23   findings and recommendations were to be filed within fourteen days. (ECF No. 9.) Plaintiff has

24   not filed timely objections to the findings and recommendations.

25          The Court presumes that any findings of fact are correct. See Orand v. United States, 602

26   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

27   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983).

28   ///
                                                       1
     Case 2:20-cv-01081-TLN-AC Document 12 Filed 08/02/21 Page 2 of 2


 1          The Court has reviewed the file and finds the findings and recommendations to be

 2   supported by the record and by the magistrate judge’s analysis.

 3          Accordingly, IT IS HEREBY ORDERED that:

 4          1. The Findings and Recommendations issued June 17, 2021 (ECF No. 9), are

 5   ADOPTED IN FULL;

 6          2. The Complaint is DISMISSED without leave to amend for failure to state a claim upon

 7   which relief may be granted, see 28 U.S.C. § 1915A; and

 8          3. The Clerk of the Court is directed to close this case.

 9          IT IS SO ORDERED.

10   DATED: July 30, 2021

11

12

13                                             Troy L. Nunley
                                               United States District Judge
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
